Citation Nr: 1604315	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  14-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1973 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic claims file, including the Virtual VA and Veterans Benefit Management System (VBMS).  The Veteran's appellant brief is located in VBMS.  All records are now in these electronic systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for tinnitus and bilateral hearing loss.  During service, he was a gunner in a field artillery unit.  See DD-214; September 1977 Military Records.  He has reported that no ear protection was provided while he was in service.  See September 2012 Claim.

The Veteran underwent a VA audiological examination in October 2012, and the examiner provided addendum opinions in November 2012 and December 2012.  During the October 2012 VA examination, he was diagnosed with bilateral sensorial hearing loss.  When addressing the etiology of the hearing loss, the examiner checked the box marked "no" in response to whether the hearing loss was at least as likely as not related to service, but provided no rationale or explanation for this response.  When addressing the etiology of tinnitus, the examiner indicated it was at least as likely as not associated with the diagnosed hearing loss.

In the November 2012 addendum, the examiner again indicated tinnitus is more likely than not related to hearing loss, and opined that tinnitus was not related to service because hearing loss occurred after service, but offered no further opinion or rationale.  In the December 2012 addendum, the examiner simply opined that all hearing tests in service, including the exit examination, showed hearing within normal limits, and hearing loss due to noise occurs at the time of exposure and is not delayed.  The examiner did not address the Veteran's statements that his tinnitus and hearing loss occurred because of noise exposure during service.  See September 2012 Claim.  The examiner offered no further rationale or support for the opinion.

Since the VA examination and addendums, the Veteran has again reported that his tinnitus began in 1977, and that he lost some hearing while serving in 1977.  See June 2014 VA Form 9; December 2014 Veteran Statement.  

The Board finds the rationale in the VA examination and addendums to be insufficient for rating purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the examiner provided only the limited rationale that hearing loss due to noise exposure is not delayed.  Further, the examiner did not address the Veteran's statements that both hearing loss and tinnitus began in 1977 after noise exposure in service.  These statements must be addressed, as tinnitus may be observed by a lay person.  Charles v. Principi, 16 Vet. App. 370 (2002).  

Under these circumstances, a remand is needed to obtain another VA examination addressing whether the Veteran's bilateral sensorial hearing loss and tinnitus is etiologically related to service, specifically addressing the relevance, if any, of the Veteran's report that both began during service in 1977.  Any reference to supporting medical literature regarding noise exposure and hearing loss would also be helpful for rating purposes.

Finally, any outstanding, relevant treatment records should also be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records.  All attempts to obtain records should be documented in the claims folder.

2.  After any additional records are obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any diagnosed tinnitus and hearing loss disability.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  

Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed hearing loss is etiologically related to or aggravated by service.  If a hearing loss disability is not shown, that should also be noted.  A complete rationale must be provided for these opinions, and the examiner must address the objective audiometric testing results.  The examiner must also address the relevance, if any, of the Veteran's report that his hearing loss began during service in 1977.  Any citation to medical literature regarding noise exposure and hearing loss would also be helpful.

Also following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed tinnitus is etiologically related to or aggravated by service.  The examiner must again address the relevance, if any, of the Veteran's report that his tinnitus began during service in 1977.  A complete rationale must be provided for these opinions.

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


